Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 08/10/2021. The amendment has been entered. Claims 1, 3, 6, 7, 9-11, 13, 14, 17, and 20 have been amended, claims 2, 8, 15, 18, and 19 have been canceled, and claims 21-24  have been newly added. Claims 1, 3-7, 9-14, 16-17 and 20-24 are pending, with claims 1, 10 and 17 being independent in the instant application.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 08/23/2021 on page 10 regarding “Objection to the Specification” is have been fully considered and are found persuasive in view of the amended Specification by the Applicant. Therefore, the previous objection to the Specification has been withdrawn.
	Applicant didn’t present any Arguments/Remarks regarding 35 U.S.C. 112 (b) rejection on claim 18, Applicant cancelled the claim 18, therefore the previous rejection regarding 35 U.S.C. 112 (b) on claim 18 has been withdrawn.
	Applicant's Arguments/Remarks filed on 08/23/2021 on page 10 regarding 35 U.S.C. 101 rejections have been fully considered and found persuasive in view of the amended claims by the Applicant.
Deaver does not teach receiving field measurements and associated time stamps from one or more IEDs monitoring the actual power system, as generally recited in independent claims 1, 10, and 17 … Deaver does not teach receive a user selection of the snapshot, from a plurality of snapshots of different times … the cited art of record, taken alone or in hypothetical combination, fails to teach all elements recited in independent claims 1, 10, and 17. Therefore, the cited art cannot render independent claims obvious under Section 103. Accordingly, Applicant respectfully requests withdrawal of the rejection and allowance of independent claims 1, 10, and 17, as well as the claims depending therefrom.”
	Applicant's Arguments/Remarks on pages 14-18 regarding 35 U.S.C. 102 and 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections are necessitated by Applicant's claim amendments. The prior arts Taft and Li taught the amended claim aspects of independent claims 1, 10, and 17. Accordingly, claims 1, 3-7, 9-14, 16-17 and 20-24 are being rejected under 35 U.S.C. 103 (see the analysis below for Claim Rejections - 35 U.S.C. 103). Therefore, the previous rejection regarding 35 U.S.C. 103 being amended and maintained in this current office action.
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
  	Claims 1, 3-6, 9-14, 16, 17 and 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taft (Pub. No. US2017/0170685A1) (hereinafter Taft), in view of Li et al. (Pub. No. US2018/0259989A1) (hereinafter Li).
Regarding claim 1, Taft teaches A simulation system, comprising: (Taft disclosed in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices … Grid components like grid devices (Smart power sensors (such as a sensor with an embedded processor that can be programmed for digital processing capability) temperature sensors, etc.), power system components that includes additional embedded processing (RTUs, etc.), Smart Taft’s invention).
Taft teaches a control system comprising one or more controllers configured to: receive field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) monitoring an actual power system; (Taft disclosed in Abstract: “A smart grid for improving the management of a power utility grid is provided. The Smart grid as presently disclosed includes using sensors in various portions of the power utility grid, using communications and computing technology to upgrade an electric power grid so that it can operate more efficiently and reliably … Further, the intelligent devices in the power utility grid may cooperate together to analyze and/or control the state of the power grid.” In page 1-2 para [0010]: “the INDE Reference Architecture may include a plurality of network buses for carrying different types of data including: … The multiple buses may be used to transport the various types of data to other smart grid processes (such as at a centrally controller).” In page 2 para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power grid including: (ii) devices that analyze the generated data (Such as event processing at the substations, on the power line, etc., and at the control center to analyze the data to determine whether a particular event has occurred) so that the analysis may be done at different points in the power grid and/or at the control center;”. Here, the intelligent devices in the power utility grid are intelligent electronic devices (IEDs) and controller is located at the smart grid, which control the state of the power grid or power system. The control center is the control system in the power grid, analyzes the data to determine if a particular event has occurred. In page 2 para [0015]: “the INDS may improve the management of the power grid in several aspects including grid state measurement … power quality monitoring (such as the purity of the current/voltage waveform), system performance measurement (such as reliability as to whether the power is on or off) …”. Moreover, the time stamp data being mentioned in page 14 para [0112]. Therefore, it is understood field measurements data (e.g. current/voltage waveform, performance measurement etc.) and the associated time stamps being received by the smart grid (comprises IED with controller) in order to monitor the power system).
	Taft teaches upon occurrence of an event in the actual power system, generate a file of a snapshot in time associated with the event by grouping the field measurements that have associated time stamps at the snapshot in time or within a time period of the snapshot in time; (Taft operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data …”. In page 14 para [0112]: “One example or a non-relational database may comprise a historian database, which stores the time series non-operational data as well as the historical operational data. The historian database may stores a series of “flat” records such as: (1) time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, a repository for all the events are stored in event logs and implemented as a distributed database (identified as historian data store as well). The operational data store is a file 
	and Taft teaches send the file to allow a simulator to use the field measurements of the event; (Taft disclosed in page 14 para [0108]: “The substation computer may request application data from the substation application, as shown at block 974. In response, the substation application may request application from the substation device, as shown at block 964. The substation device may collect the application data, as shown at block 960, and send the application data to the substation device (which may include one, some or all of Voltage, Current, Real Power, and Reactive Power data), as shown at block 962. The substation application may collect the application data, as shown at block 966, and send the application data to the requestor (which may be the substation computer) as shown at block 968. The substation computer may receive the application data, as shown at block 970, and send the application data to the operational data store, as shown at block 972,” Here, the measurements data (Voltage, Current, Real Power, and Reactive Power data) being sent to the substation device or substation computer. Therefore, it is understood that the file (as operational data store) contains the measurements data and these data being sent to one of the simulator or substation computer).
	Taft teaches the simulator, comprising a processor operatively coupled to a memory, wherein the processor is configured to: (Taft processor, and at least one storage device. The Substation may use the sensor to sense data for a section of the power grid, and may use the processor and storage device analyze the sensed data in order to determine the state of the section of the power grid …” In page 2 para [0014]: “devices in the power grid (such as the substations) may have data storage associated with them. The data storage may be proximate to the substation (such as associated with a processor in the substation).” Here, a processor and storage device (memory) includes in sensors of a power grid sense data for a section of the power grid, and use the processor and storage device to analyze the sensed data to determine the state of the power grid. Moreover, it has been discussed in page 4 para [0056] that Grid components like grid devices (smart power sensors (such as a sensor with an embedded processor that can be programmed for digital processing capability …)” Here, the grid devices having smart power sensors and embedded processor is the simulator. It has been mentioned earlier that data storage or memory is associated with a processor therefore, a processor operatively coupled to a memory in the simulator, and the processor is configured to perform any operations of the power grid).
Taft teaches receive a power system model representative of the actual power system; (In light of Specification of current Application at para [0036-0038], power system model is initialized with the field data and scenarios involving a circuit breaker is opened, or overcurrent conditions, or a scenario in which load is shed, Taft disclosed in page 16 para [0124]: “The fault intelligence receives the data (block 1458), analyzes the data, and sends event data (block 1460). The event data may be received by the event bus (block 1446) and sent to the fault log file (block 1448). The fault log file may log the event data (block 1402). The event data may also be received by the operational data bus (block 1462) and send to one or more applications (block 1464).” In para [0125]: “The fault intelligent processes may be responsible for interpreting the grid data to derive information about current and potential faults within the grid. Specifically, faults may be detected using the fault intelligent processes. A fault is typically a short circuit caused when utility equipment fails or alternate path for current flow is created, for example, a downed power line. This processes may be used to detect typical faults (typically handled by the conventional fault detection and protection equipment—relays, fuses, etc.) as well as high impedance faults within the grid …” Moreover, in para [0126]: “The fault intelligence process may also classify and categorize faults. This allows for faults to be classified and categorized.” Here, the fault intelligent processes help to receive a power system model by interpreting the grid data to derive information about current and potential faults within the grid. The fault intelligence process may also classify and categorize faults such as a short circuit caused by utility equipment fails or alternate path for current flow being created, occurrence of a downed power line etc. being considered as faults or events before the simulation of a power grid. Therefore, Taft taught about receiving a power system model which is a representative of the actual power system).
Taft teaches retrieve the field measurements from the file; (Taft disclosed in page 5 para [0061]: “One of the stores, such as the operational data warehouse 137 that stores the operational data, may be implemented as true distributed database.” In page 5 para [0062]: “the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the Substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations.” Here, historical data store/operational data store are files contain measurements of the event and this files are sent to the repository of a control center. It is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center i.e. measurement data being retrieved by the simulator of control center).
Taft teaches initialize the power system model with the field measurements obtained at the time or within the period of time to represent a state of the actual power system at the snapshot in time; (Examiner would construe the ‘initializing of power system model’ as modeling of a power system by considering one or more scenarios of events happened (such as if circuit breaker is opened, a short circuit caused etc.). Taft disclosed in page 16 para [0125]: “The fault intelligent processes may be responsible for interpreting the grid data to derive information about current and potential faults within the grid. Specifically, faults may be detected using the fault intelligent processes. A fault is typically a short circuit caused when utility equipment fails or alternate path for measurement and operational data process may comprise deriving the grid state and grid topology at a given point in time, as well as providing this information to other system and data stores. The sub processes may include: … (3) persisting grid state snapshot to connectivity/operational data store (this allows for updating the grid state information to the connectivity/operational data store in the appropriate format … (4) deriving grid topology at a point in time based on default connectivity and current grid state (this provides the grid topology at a given point in time by applying the point in time snapshot of the grid state in the historian …”. Here, measurement and operational data of grid state and grid topology are measurements obtained at the time i.e. the grid topology may be derived at point in time or snapshot of the grid state are derived for a predetermined time, such as in real time, 30 seconds ago, 1 month ago, etc. Therefore, it is concluded that a power system model is initialized with the field measurements obtained at the time or to represent a state of the power system at the snapshot in time).
Taft teaches upon initializing the power system model with the field measurements, simulate at least one scenario on the power system model; (Taft disclosed in page 16-17 para [0128]: “The fault intelligence may further raise fault events. Specifically, this process may create and publish fault events to the events bus once a fault has been detected, classified, categorized, characterized and isolated. This process may also be responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is 
and Taft teaches provide results of simulating the at least one scenario from the field measurements to more accurately assess what is expected to occur in the actual power system, thereby allowing operators to improve reliability of the power system from the more accurate results of simulations. (Taft disclosed in page 18 para [0142]: “The remote asset monitoring processes may monitor various aspects of the power grid, such as (1) analyzing current asset health of one or more portions of the grid; (2) analyzing future asset health of one or more portions of the grid; and (3) analyzing utilization of one or more portions of the grid. First, one or more sensors may measure and transmit to remote asset monitoring processes in order to determine the current health of the particular portion of the grid. For example, a sensor on a power transform may provide an indicator of its health by measuring the dissolved gases on the transformer.” In page 18 para [0143]: “Moreover, the remote asset monitoring processes may analyze data generated from portions of the grid in order to predict the future asset health of the portions of the grid. There are things that cause stress on electrical components … The sensors may provide an indicator of the stress on a particular portion of the power grid. The remote asset monitoring processes may log the stress measurements, as predict when the particular portion of the grid may fail, and may schedule maintenance in advance of (or concurrently with) the time when the particular portion of the grid may fail, in this way, the remote asset monitoring processes may predict the life of a particular portion of the grid, and thus determine if the life of that portion of the grid is too short (i.e., is that portion of the grid being used up too quickly).” Here, an indicator provided by the sensor on a power transform data and transmit the information to remote asset monitoring processes is an example of provide simulation results of one scenario from the field measurements. The remote asset monitoring processes analyze the data generated from portions of the grid, indicator of the stress (on a particular portion of the power grid) provided from the sensors, helps the remote asset monitoring processes to predict the future health (e.g. particular portion of the grid may fail, then schedule maintenance in advance of time). Therefore, Taft taught about assessing of simulation result (analysis of the stress measurements indicated by the sensor data by the remote asset monitoring processes) and predict the health of a power system (determine if the life of a portion of the grid is too short or need any maintenance) i.e. the field measurements being assessed accurately in order to predict occurrence in the power system, thereby allows operators to improve reliability of the power system from results of simulations).
Taft doesn’t explicitly teach receive a user selection of the snapshot, from a plurality of snapshots of times;
Li teaches receive a user selection of the snapshot, from a plurality of snapshots of times; (Li discussed in page 2 para [0014] that in FIG. 1, a controller may be designed with a distributed architecture which consists of four layers for the real-time operation of an actual power system.  The controller 100 may be accessed through a graphical user interface (GUI), allowing an operator or a user of the power system to manipulate one or more of a plurality of modules of the four layers. It has been discussed in same page para [0015], a power flow calculation module is included in a simulation engine layer (SEL) of the controller. The SEL simulates the real-time operation of a power system. In page 2 para [0016]: “The power flow calculation module 112 typically performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables depend on the topology of the power system.” Here, user or operator has the control over the 4 different layers of controller and power flow calculation module in one of the layer SEL performs real-time operation or simulations of the power system which is based on predefined initial conditions or state variables of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system. Therefore, a user selection of the snapshot, 
Therefore, Taft and Li are analogous art because they are related in monitoring and controlling power flow in a power distribution network. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft and Li before him or her, to modify the grouping of field measurements data within a time period of the snapshot in time and receiving and initializing of power system model of Taft and to include the receiving of user selection of the snapshot, from a plurality of snapshots of times of Li. The suggestion/motivation for doing so would have been obvious by Li because “The power flow calculation module performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system (Li disclosed in page 2 para [0015]). Therefore, it would have been obvious to combine Li with Taft to obtain the invention as specified in the instant claim(s). 
Regarding claim 3, Taft, Deaver and Li teach The simulation system of claim 1, Taft teaches a human-to-machine interface (HMI) configured to display, on a display screen of the HMI, the plurality of stored snapshots of field measurements … wherein the processor is configured to initialize the power system model based on the field measurements in the selected snapshot. (Taft 
However, Taft and Deaver do not explicitly teach to receive the user selection of the snapshot from the plurality of stored snapshots,
      	and Li teaches to receive the user selection of the snapshot from the plurality of stored snapshots, (Li discussed in page 2 para [0014] that in FIG. 1, a controller may be designed with a distributed architecture which consists of four layers for the real-time operation of an actual power system.  The controller 100 may be accessed through a graphical user interface (GUI), allowing an snapshot of the state of the power system. The predefined initial conditions and the number of state variables depend on the topology of the power system.” Here, user or operator has the control over the 4 different layers of controller and power flow calculation module in one of the layer SEL performs real-time operation or simulations of the power system which is based on predefined initial conditions or state variables of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system. Therefore, a user selection of the snapshot, from a plurality of snapshots of times (snapshots for real-time data) is being received).
	Regarding claim 4, Taft and Li teach The simulation system of claim 1, wherein Taft teaches … display the results of the at least one scenario. (Taft disclosed in page 12 para [0088]: “the INDE architecture disclosed above may include a device that senses at least one parameter on the feeder circuit. The device may further include a processor that monitors the sensed parameter on the feeder circuit and that analyzes the sensed parameter to determine the waveforms indicate a fault on the feeder circuit ... For example, a particular substation may supply power to a particular feeder circuit. The device may sense the state of the particular feeder circuit, and determine whether there is a fault on the particular feeder circuit. The device may communicate with the substation. The substation may analyze the fault determined by the device and may take corrective action depending on the fault (such as reducing the power supplied to the feeder circuit). In the example of the device sending data indicating a fault (based on analysis of waveforms),” Here, Taft taught about one scenario as a fault in a particular feeder circuit, where the simulation result being displayed as a waveforms (indicated a fault on the feeder circuit), so that user/operator can take corrective active based on the simulation result).
	However, Taft does not explicitly teach the processor is configured to send one or more signals to a display screen of a human-to-machine interface (HMI) to display the results …
Li teaches the processor is configured to send one or more signals to a display screen of a human-to-machine interface (HMI) to display the results … (Li disclosed in page 3-4 para [0030]: “It is to be appreciated that the controller 100 may be run by a computer system including a plurality of processors … The computer system may include secondary or tertiary storage to allow for non-volatile or volatile storage of instructions to be executed by the plurality of processors to run the controller 100, and for storage of the simulation 
Therefore, Taft and Li are analogous art because they are related in monitoring and controlling power flow in a power distribution network. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft and Li before him or her, to modify the grouping of field measurements data within a time period of the snapshot in time and receiving and initializing of power system model of Taft and to include the sending of signal to a display screen of HMI to display the simulation results of Li. The suggestion/motivation for doing so would have been obvious by Li because controller run by a computer system and processor included in the controller executes instructions to perform the simulation and simulation result is displayed on the display units. (Li disclosed in page 3-4 para [0030]). Therefore, it would have been obvious to combine Li with Taft to obtain the invention as specified in the instant claim(s). 
Regarding claim 5, Taft and Li teach The simulation system of claim 1, wherein Taft teaches the power system model comprises a layout of the actual power system (Taft disclosed in page 19 para [0150]: “Blueprinting may include an overall road map, which may lead to a baseline and systems evaluation (BASE) and to a requirements definition and analytics selection (RDAS). The RDAS process may create the detailed definition of the utility’s specific smart grid.” In para [0151]: “The BASE process may establish the starting point for the utility, in terms of systems, networks, devices, and applications to support Smart grid capabilities. The first part of the process is to develop a systems inventory of the grid, which may include: grid structure (such as generation, transmission lines, transmission substations, sub transmission lines, distribution substations, distribution feeders, volt age classes); grid devices (such as switches, reclosers, capacitors, regulators, Voltage drop compensators, feeder inter-ties); substation automation (such as IEDs, Substation LANs, instrumentation, station RTUs/computers); distribution automation (Such as capacitor and switch control; fault isolation and load rollover controls; LTC coordination systems; DMS: Demand Response Management System); and grid sensors (such as sensor types, amounts, uses, and counts on distribution grids, on transmission lines and in substations); etc. Once the inventory is complete, an evaluation of the utility against a high level Smart grid readiness model may be created.”  Taft taught a layout of power system model in his invention).
Regarding claim 6, Taft and Li teach The simulation system of claim 1, wherein Taft teaches the processor is configured to initialize the power system model by setting setpoints of the power system model to nominal values (Taft discussed in page 16 para [0124-126] that a fault intelligence processes are responsible for interpreting the grid data to derive information about current and potential faults within the power grid and also allow for faults to be classified and categorized. Since, the Fault Intelligence processes send event data or field measurements data to the fault intelligence application (according to Fig. 14A and para [0124]), therefore, a power system model is initialized with the measurements data related to current and potential faults, by using fault intelligence application (it works inside a processor of a computer system). In page 18 para [0144]: “the remote asset monitoring processes may analyze a feeder circuit to determine what, its operating capacity is. In this feeder circuit example, the remote asset monitoring processes may determine that the feeder circuit is currently being operated at 70%. The remote asset monitoring processes may further recommend that the particular feeder circuit may be operated at a higher percentage (such as 90%), while still maintaining acceptable safety margins.” Here, feeder circuit being analyzed to determine the operating capacity and the capacity has been set as 90%, which is an example of nominal values being set by the operator/user to establish a setpoint for a power system model)
and Taft teaches to update at least some of the setpoints to corresponding field measurements. (Taft disclosed in page 19 para [0153]: “The sensor network architecture configuration (SNARC) process may provide a framework for making the series of decisions that define the architecture of a 
Regarding claim 9, Taft and Li teach The simulation system of claim 1, wherein Taft teaches the one or more controllers comprise: a first controller configured to receive the field measurements from the one or more intelligent electronic devices (IEDs) of the actual power system (Taft discussed in page 1 para [0008]: “The smart grid as presently disclosed may upgrade a traditional electricity transmission … and distributed computers (including additional intelligence in the electric power transmission and/or electricity distribution)” It has been mentioned in page 2 para [0010] that centrally located controller is included in the smart grid processes. In para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power st controller which is connected with distributed computers having intelligence in the electric power transmission i.e. these are intelligent electronic devices (IEDs). The distributed intelligence in the power grid analyzes the measurements data and includes distributed storage or data storage associated with the power grid. Therefore, the devices in the power grid or the controllers of the smart grid (i.e. power grid) receive the measurements data (including sensor data, analytical data, etc.) and store those data in the data storage). 
and Taft teaches to generate a file of the field measurements at the snapshot in time; (Taft disclosed in in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … the Data scanner may request meter data, as shown at block 902 … In operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data …”. Here, event occurred and generated from the devices and sensors on the smart grid network. The operational data store is a file generated to store the operational data or measurement data at the snapshot in time).
and Taft teaches a second controller configured to receive the file and to send the field measurements to the processor to allow the processor to initialize the power system model. (Taft disclosed in page 5 para [0062]: “In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” In para [0063]: “the INDE CORE 120 may control of the sensors or analytics).” Here, the control of the sensors is a controller for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the controller of INDE DEVICES. Therefore, this controller received the file of measurement data and these files are sent to the repository of a control center. In Fig. 1C shown, a simulation tool resides in the control center, therefore, it is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center it is understood that field measurements being sent to the processor or simulator in order to initialize the power system model).
Regarding claim 10, Taft teaches A simulation system, comprising: (Taft disclosed in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices … Grid components like grid devices (Smart power sensors (such as a sensor with an embedded processor that can be programmed for digital processing capability) temperature sensors, etc.), power system components that includes additional embedded processing (RTUs, etc.), Smart meter networks (meter health, meter readings, etc.), and mobile field force devices (outage events, work order completions, etc.) may generate event data, operational and non-operational data.” Here, devices and sensors on the smart grid network perform simulation on the measurement data Taft’s invention).
Taft teaches a first controller configured to receive field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) of an actual power system (Taft discussed in page 1 para [0008]: “The smart grid as presently disclosed may upgrade a traditional electricity transmission … and distributed computers (including additional intelligence in the electric power transmission and/or electricity distribution)” It has been mentioned in page 2 para [0010] that centrally located controller is included in the smart grid processes. In para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power grid including: … (ii) devices that analyze the generated data (such as event processing at the substations, on the power line, etc., and at the control center to analyze the data to determine whether a particular event has occurred)”. In para [0014]: “The distributed intelligence may further include distributed storage. For example, devices in the power grid (such as the substations) may have data storage associated with them … The devices in the power grid may store data in the data storage (including sensor data, analytical data, etc.) … The control center may store the link in a central data storage (such as a database). Thus, when the control center seeks to obtain the data, the central control may access the link in the central data storage …”. Here, the controller in st controller which is connected with distributed computers having intelligence in the electric power transmission i.e. these are intelligent electronic devices (IEDs). The distributed intelligence in the power grid analyzes the measurements data and includes distributed storage or data storage associated with the power grid. Therefore, the devices in the power grid or the controllers of the smart grid (i.e. power grid) receive the measurements data (including sensor data, analytical data, etc.) and store those data in the data storage).
 Taft teaches to upon occurrence of an event in the actual power system, generate a file of a snapshot in time associated with the event by grouping the field measurements that have associated time stamps at the snapshot in time or within a time period of the snapshot in time; (Taft disclosed in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … the Data scanner may request meter data, as shown at block 902 … In response to the request, the devices may collect operations data, as shown at blocks 904, 908, 912, and may send data (such as one, some or all of the operational data, such as Voltage, Current, Real Power, and Reactive Power data), as shown at blocks 906, 910, 914. The data scanner may collect the operational data, as shown at block 926, and may send the data to the operational data store, as shown at block 928. The operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, event occurred and generated from the devices and sensors on the smart grid network. The operational data store is a file generated to store the operational data and sends snapshot of the data to the historian database, stores data as timestamp and data is accessed in this database by a specific tag i.e. field measurements data and associated time stamps at the snapshot in time get grouped by a specific tag).
Taft teaches a second controller, configured to receive the file and to send the field measurements to a simulator to initialize the simulator for the event; (Taft disclosed in page 5 para [0062]: “In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” In para [0063]: “the INDE CORE 120 may modify the programming (such as download an updated program) or provide a control command to control of the sensors or analytics).” Here, the control of the sensors is a controller for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the controller of INDE DEVICES. Therefore, this controller received the file of measurement data and these files are sent to the repository of a control center. In Fig. 1C shown, a simulation tool resides in the control center, therefore, it is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center it is understood that field measurements being sent to the processor or simulator in order to initialize the power system model).
and Taft teaches the simulator comprising at least one processor and memory, wherein the processor is configured to: (Taft disclosed in page 2 para [0012]: “individual component may comprise a substation in the power grid, which may include sensors, at least one processor, and at least one storage device. The substation may use the sensor to sense data for a section of the power grid, and may use the processor and storage device analyze the sensed data in order to determine the state of the section of the power grid …”. In page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices … Grid components like grid devices (smart power sensors (such as a sensor with an embedded processor that can be programmed for digital 
Taft teaches receive a power system model representative of the actual power system; (In light of Specification of current Application at para [0036-0038], power system model is initialized with the field data and scenarios involving a circuit breaker is opened, or overcurrent conditions, or a scenario in which load is shed, generation is shed etc. are being considered as one or more scenarios or events occurred in order to initialize a power system model. Taft disclosed in page 16 para [0124]: “The fault intelligence receives the data (block 1458), analyzes the data, and sends event data (block 1460). The event data may be received by the event bus (block 1446) and sent to the fault log file (block 1448). The fault log file may log the event data (block 1402). The event data may also be received by the operational data bus (block 1462) and send to one or more applications (block 1464).” In para [0125]: “The fault intelligent processes may be responsible for interpreting the grid data to derive information about current and potential faults within the grid. Specifically, faults may be detected using the fault intelligent processes. A fault is typically a short circuit caused when utility equipment fails or alternate path for current flow is created, for example, a downed power line. This processes may be used to detect typical faults (typically handled by the conventional fault detection and protection equipment—relays, fuses, etc.) as well as high impedance faults within the grid …” Moreover, in para [0126]: “The fault intelligence process may also classify and categorize faults. This allows for faults to be classified and categorized.” Here, the fault intelligent processes help to receive a power system model by interpreting the grid data to derive information about current Taft taught about receiving a power system model which is a representative of the actual power system).
Taft teaches receive the field measurements from the second controller; (Taft disclosed in page 5 para [0062]: “In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” In para [0063]: “the INDE CORE 120 may modify the programming (such as download an updated program) or provide a control command to control any aspect of the INDE SUBSTATION 180 or INDE DEVICE 188 (such as control of the sensors or analytics).” Here, the control of the sensors is a controller for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the 
Taft teaches initialize the power system model with the field measurements obtained at the time or within the period of time to represent a state of the actual power system at the snapshot in time; (Taft disclosed in page 16 para [0125]: “The fault intelligent processes may be responsible for interpreting the grid data to derive information about current and potential faults within the grid. Specifically, faults may be detected using the fault intelligent processes. A fault is typically a short circuit caused when utility equipment fails or alternate path for current flow is created, for example, a downed power line. This processes may be used to detect typical faults (typically handled by the conventional fault detection and protection equipment—relays, fuses, etc.) as well as high impedance faults within the grid that are not easily detectable using fault currents.” In para [0126]: “The fault intelligence process may also classify and categorize faults. This allows for faults to be classified and categorized.” In para [0127]: “The fault intelligence may also determine fault location. Fault location in the distribution system may be a difficult task due to its high complexity and difficulty caused by unique characteristics of the distribution system such as unbalanced loading, three-, two-, and single-phase laterals, lack of sensors/measurements, different types of faults, different causes of short circuits, varying loading conditions, long feeders with multiple laterals and network configurations that are not documented. This process enables the use a number of techniques to isolate the location of the fault with as much accuracy as the technology allows.” Here, the faults (e.g. a short circuit caused if utility equipment fails or alternate path for current flow is created, a downed power line) get detected by fault measurement and operational data process may comprise deriving the grid state and grid topology at a given point in time, as well as providing this information to other system and data stores. The sub processes may include: … (3) persisting grid state snapshot to connectivity/operational data store (this allows for updating the grid state information to the connectivity/operational data store in the appropriate format … (4) deriving grid topology at a point in time based on default connectivity and current grid state (this provides the grid topology at a given point in time by applying the point in time snapshot of the grid state in the historian …”. Here, measurement and operational data of grid state and grid topology are measurements obtained at the time i.e. the grid topology may be derived at point in time or snapshot of the grid state are derived for a predetermined time, such as in real time, 30 seconds ago, 1 month ago, etc. Therefore, it is concluded that a power system model is initialized with the field measurements obtained at the time or to represent a state of the power system at the snapshot in time).
Taft teaches upon initializing the power system model with the field measurements, simulate at least one scenario on the power system model; Taft disclosed in page 16-17 para [0128]: “The fault intelligence may further raise fault events. Specifically, this process may create and publish fault events to the events bus once a fault has been detected, classified, categorized, characterized and isolated. This process may also be responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is raised rather than a deluge based on the raw events that are typical during a failure.” In page 18 para [0140]: “data may be generated at various portions of the power grid and transmitted to (or accessible by a central authority. The data may then be used by the central authority in order to determine the health of the grid. Apart from analyzing the health of the grid, a central authority may perform utilization monitoring … For example, if a power company is transmitting power through a particular feeder circuit, the power company may not have a means by which to know if the transmitted power is near the limit of the feeder circuit for example, the feeder circuit may become excessively heated)”. Moreover, in page 18 para [0142]: “The remote asset monitoring processes may monitor various aspects of the power grid, such as (1) analyzing current asset health of one or more portions of the grid … (3) analyzing utilization of one or more portions of the grid. First, one or more sensors may measure and transmit to remote asset monitoring processes in order to determine the current health of the particular portion of the grid … The remote asset monitoring processes may then use analytic tools to determine if the particular portion of the grid (such as the power transform is healthy or not healthy)”. Here, fault intelligence process detect, classify, categorize, characterize and isolate a fault for a location when an 
and Taft teaches provide results of simulating the at least one scenario from the field measurements to more accurately assess what is expected to occur in the actual power system, thereby allowing operators to improve reliability of the power system from the more accurate results of simulations. (Taft disclosed in page 18 para [0142]: “The remote asset monitoring processes may monitor various aspects of the power grid, such as (1) analyzing current asset health of one or more portions of the grid; (2) analyzing future asset health of one or more portions of the grid; and (3) analyzing utilization of one or more portions of the grid. First, one or more sensors may measure and transmit to remote asset monitoring processes in order to determine the current health of the particular portion of the grid. For example, a sensor on a power transform may provide an indicator of its health by measuring the dissolved gases on the transformer.” In page 18 para [0143]: “Moreover, the data generated from portions of the grid in order to predict the future asset health of the portions of the grid. There are things that cause stress on electrical components … The sensors may provide an indicator of the stress on a particular portion of the power grid. The remote asset monitoring processes may log the stress measurements, as indicated by the sensor data, and may analyze the stress measurement to predict the future health of the portion of the power grid. For example, the remote asset monitoring processes … to predict when the particular portion of the grid may fail, and may schedule maintenance in advance of (or concurrently with) the time when the particular portion of the grid may fail, in this way, the remote asset monitoring processes may predict the life of a particular portion of the grid, and thus determine if the life of that portion of the grid is too short (i.e., is that portion of the grid being used up too quickly).” Here, an indicator provided by the sensor on a power transform data and transmit the information to remote asset monitoring processes is an example of provide simulation results of one scenario from the field measurements. The remote asset monitoring processes analyze the data generated from portions of the grid, indicator of the stress (on a particular portion of the power grid) provided from the sensors, helps the remote asset monitoring processes to predict the future health (e.g. particular portion of the grid may fail, then schedule maintenance in advance of time). Therefore, Taft taught about assessing of simulation result (analysis of the stress measurements indicated by the sensor data by the remote asset monitoring processes) and predict the health of a power system (determine if the life of a portion of the grid 
However, Taft doesn’t explicitly teach receive a user selection of the snapshot, from a plurality of snapshots of times; 
Li teaches receive a user selection of the snapshot, from a plurality of snapshots of times; (Li discussed in page 2 para [0014] that in FIG. 1, a controller may be designed with a distributed architecture which consists of four layers for the real-time operation of an actual power system.  The controller 100 may be accessed through a graphical user interface (GUI), allowing an operator or a user of the power system to manipulate one or more of a plurality of modules of the four layers. It has been discussed in same page para [0015], a power flow calculation module is included in a simulation engine layer (SEL) of the controller. The SEL simulates the real-time operation of a power system. In page 2 para [0016]: “The power flow calculation module 112 typically performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables depend on the topology of the power system.” Here, user or operator has the control over the 4 different layers of controller and power flow calculation module in one of the layer SEL performs real-time operation or simulations of the power system which is based on predefined initial conditions or state variables of the power system. The predefined initial conditions and the number of state variables, 
Therefore, Taft and Li are analogous art because they are related in monitoring and controlling power flow in a power distribution network. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft and Li before him or her, to modify the grouping of field measurements data within a time period of the snapshot in time and receiving and initializing of power system model of Taft and to include the receiving of user selection of the snapshot, from a plurality of snapshots of times of Li. The suggestion/motivation for doing so would have been obvious by Li because “The power flow calculation module performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system (Li disclosed in page 2 para [0015]). Therefore, it would have been obvious to combine Li with Taft to obtain the invention as specified in the instant claim(s).
Regarding claims 11 and 12, Taft and Li teach The simulation system of claim 10, are incorporating the rejections of claims 3 and 4 respectively, because claims 11 and 12 have substantially similar claim language as claims 3 and 4, therefore claims 11 and 12 are rejected under 35 U.S.C. 103 as being Taft and Li as discussed above for substantially similar rationale.
Regarding claim 13, Taft and Li teach The simulation system of claim 10, wherein Taft teaches the first controller is configured to group the field measurements according to time stamps associated with measurements from the one or more IEDs to generate the file for field measurements at the snapshot in time. (Taft discussed in page 1 para [0008]: “The smart grid as presently disclosed may upgrade a traditional electricity transmission … and distributed computers (including additional intelligence in the electric power transmission and/or electricity distribution)” It has been mentioned in page 2 para [0010] that centrally located controller is included in the smart grid processes. It has been discussed in same page at para [0014] that the controller in the smart grid is the 1st controller which is connected with distributed computers having intelligence in the electric power transmission i.e. these are intelligent electronic devices (IEDs). The devices in the power grid stores data in the data storage (including sensor data, analytical data, etc.). Moreover, in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … the Data scanner may request meter data, as shown at block 902 … In response to the request, the devices … send data (such as one, some or all of the operational data, such as Voltage, Current, Real Power, and Reactive Power data), … The operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as snapshot of the data …”. In page 14 para [0112]: “One example or a non-relational database may comprise a historian database, which stores the time series non-operational data as well as the historical operational data. The historian database may stores a series of “flat” records such as: (1) time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, the operational data store is a file generated to store the operational data and sends snapshot of the data to the historian database, stores data as timestamp and data is accessed in this database by a specific tag i.e. field measurements data and associated time stamps at the snapshot in time get grouped by a specific tag. Therefore, event occurred and generated from the devices and sensors on the smart grid network and smart grid has controller as 1st controller which is connected with distributed computers can have access on the operational data store or analyze any measurement data in the control center, so this grouping of measurement data being done as well).
Regarding claim 14, Taft and Li teach The simulation system of claim 10, wherein Taft teaches the first controller is configured to group the field measurements into the file comprising pre-event data, event data, and post-event data. (Taft disclosed in page 14 para [0109]: “The grid state measurement and operational data process may comprise deriving the grid state and grid topology at a given point in time, as well as providing this information to other system and data stores. The Sub processes may include … (3) persisting grid State Snapshot to connectivity/operational data store (this allows for updating the grid state information to the connectivity/operational data store in the appropriate format as well as forwarding at a later point in time); (4) deriving grid topology at a point in time based on default connectivity and current grid state (this provides the grid topology at a given point in time by applying the point in time snapshot of the grid state in the historian to the base connectivity in the connectivity data store …”. Here, the grid topology has been stored in connectivity data store or in a file at a given point in time or applying the point in time snapshot of the grid state, therefore it is a clear indication of event data (which shows the current data of events in power system). Moreover, grid state information related to grid topology data is derived at later point in time in the operational data store or in a file, which is clear indication of post-event data in the field measurements data file. In page 14 para [0110]: “With regard to sub-process (4), the grid topology may be derived for a predetermined time, such as in real time, 30 seconds ago, 1 month ago, etc. In order to recreate the grid topology, multiple databases may be used, and a program to access the data in the multiple databases to recreate the grid topology.” Here, the measurements data from the grid topology has been derived for a predetermined time or in real time (30 seconds ago, 1 month ago) into the file or database i.e. pre-event data has been indicated here. Therefore, Taft taught about grouping of field measurement data file as pre-event data (before event), event data (during the event), and post-event data (after the event)).
Regarding claim 16, Taft and Li teach The simulation system of claim 10, wherein Li teaches the simulator comprises a real-time digital simulator (Li disclosed about real-time simulator in Fig. 1 and in page 1 para [0008, 0009 and 0014]).
Regarding claim 17, Taft teaches receiving, via a control system, field measurements having associated time stamps from one or more intelligent electronic devices (IEDs) monitoring an actual power system; (Taft disclosed in Abstract: “A smart grid for improving the management of a power utility grid is provided. The Smart grid as presently disclosed includes using sensors in various portions of the power utility grid, using communications and computing technology to upgrade an electric power grid so that it can operate more efficiently and reliably … Further, the intelligent devices in the power utility grid may cooperate together to analyze and/or control the state of the power grid.” In page 1-2 para [0010]: “the INDE Reference Architecture may include a plurality of network buses for carrying different types of data including: … The multiple buses may be used to transport the various types of data to other smart grid processes (such as at a centrally located controller).” In page 2 para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power grid including: (ii) devices that analyze the generated data (Such as event processing at the substations, on the power line, etc., and at the control center to analyze the data to determine whether a particular event has occurred) so that the analysis may be done at different points in the power grid and/or at the control center;”. Here, the intelligent devices in the power utility grid are intelligent electronic devices (IEDs) and controller is located at the smart grid, which control the state of the power grid or power system. The control center is the control system in the power grid, analyzes the data to determine if a particular event has occurred. In page 2 para [0015]: “the INDS may improve the management of the power grid in several aspects including grid state measurement … power quality monitoring (such as the purity of the current/voltage waveform), system performance measurement (such as reliability as to whether the power is on or off) …”. Moreover, the time stamp data being mentioned in page 14 para [0112]. Therefore, it is understood field measurements data (e.g. current/voltage waveform, performance measurement etc.) and the associated time stamps being received by the smart grid (comprises IED with controller) in order to monitor the power system).
Taft teaches upon occurrence of an event in the actual power system, generating, via the control system, a file of a snapshot in time associated with an event by grouping the field measurements that have associated time stamps at the snapshot in time or within a time period of the snapshot; (Taft disclosed in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … the Data scanner may request meter data, as shown at block 902 … In response to the request, the devices may collect operations data, as shown at blocks 904, 908, 912, and may send data (such as one, some or all of the operational data, such as Voltage, Current, Real Power, and Reactive Power data), as shown at blocks 906, 910, 914. The data scanner may collect the operational data, as shown at block 926, and may send the data to the operational data store, as shown at block 928. The operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data …”. In page 14 para [0112]: “One example or a time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, event occurred and generated from the devices and sensors on the smart grid network. The operational data store is a file generated to store the operational data and sends snapshot of the data to the historian database, stores data as timestamp and data is accessed in this database by a specific tag i.e. field measurements data and associated time stamps at the snapshot in time get grouped by a specific tag).
Taft teaches sending, via the control system, the file to allow a simulator to use the field measurements of the event; (Taft disclosed in page 5 para [0061]: “One of the stores, such as the operational data warehouse 137 that stores the operational data, may be implemented as true distributed database.” In page 5 para [0062]: “the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations.” Here, historical data store/operational data store are files contain measurements of the event and this files are sent to the repository of a control center. In Fig. 1C, a simulation tool resides in the control center, therefore, it is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center).
Taft teaches obtain, at the simulator, the field measurements in the file; (Taft disclosed in page 5 para [0061]: “One of the stores, such as the operational data warehouse 137 that stores the operational data, may be implemented as true distributed database.” In page 5 para [0062]: “the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the Substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations.” Here, historical data store/operational data store are files contain measurements of the event and this files are sent to the repository of a control center. It is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center i.e. measurement data being retrieved/obtained by the simulator of control center).
Taft teaches initialize, at the simulator, the power system model with the field measurements obtained at the time or within the period of time to represent a state of the actual power system at a snapshot in time; (Examiner would construe the ‘initializing of power system model’ as modify or recreating of a power system model. Taft disclosed in page 16 para [0125]: “The fault intelligent processes may be responsible for interpreting the grid data to derive information about current and potential faults within the grid. Specifically, faults may be detected using the fault intelligent processes. A fault is typically a short circuit caused when utility equipment fails or alternate path for current flow is created, for example, a downed power line. This processes may be used to detect typical faults (typically handled by the conventional measurement and operational data process may comprise deriving the grid state and grid topology at a given point in time, as well as providing this information to other system and data stores. The sub processes may include: … (3) persisting grid state snapshot to connectivity/operational data store grid topology at a given point in time by applying the point in time snapshot of the grid state in the historian …”. Here, measurement and operational data of grid state and grid topology are measurements obtained at the time i.e. the grid topology may be derived at point in time or snapshot of the grid state are derived for a predetermined time, such as in real time, 30 seconds ago, 1 month ago, etc. Therefore, it is concluded that a power system model is initialized with the field measurements obtained at the time or to represent a state of the power system at the snapshot in time).
Taft teaches upon initializing the power system model with the field measurements, simulate at least one scenario on the power system model; (Taft disclosed in page 16-17 para [0128]: “The fault intelligence may further raise fault events. Specifically, this process may create and publish fault events to the events bus once a fault has been detected, classified, categorized, characterized and isolated. This process may also be responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is raised rather than a deluge based on the raw events that are typical during a failure.” In page 18 para [0140]: “data may be generated at various portions of the power grid and transmitted to (or accessible by a central authority. The data may then be used by the central authority in order to determine the health of the grid. Apart from analyzing the health of the grid, a central authority may perform utilization monitoring … For example, if a power company is transmitting power 
Taft teaches provide results of simulating the at least one scenario from the field measurements to more accurately assess what is expected to occur in the actual power system, thereby allowing operators to improve reliability of the power system from the more accurate results of simulations. (Taft disclosed in page 18 para [0142]: “The remote asset monitoring processes may monitor various aspects of the power grid, such as (1) analyzing current asset health of one or more portions of the grid; (2) analyzing future asset health of one or more portions of the grid; and (3) analyzing utilization of one or more portions of the grid. First, one or more sensors may measure and transmit to remote asset monitoring processes in order to determine the current health of the particular portion of the grid. For example, a sensor on a power transform may provide an indicator of its health by measuring the dissolved gases on the transformer.” In page 18 para [0143]: “Moreover, the remote asset monitoring processes may analyze data generated from portions of the grid in order to predict the future asset health of the portions of the grid. There are things that cause stress on electrical components … The sensors may provide an indicator of the stress on a particular portion of the power grid. The remote asset monitoring processes may log the stress measurements, as indicated by the sensor data, and may analyze the stress measurement to predict the future health of the portion of the power grid. For example, the remote asset monitoring processes … to predict when the particular portion of the grid may fail, and may schedule maintenance in advance of (or concurrently with) the time when the particular portion of the grid may fail, in this way, the remote asset Taft taught about assessing of simulation result (analysis of the stress measurements indicated by the sensor data by the remote asset monitoring processes) and predict the health of a power system (determine if the life of a portion of the grid is too short or need any maintenance) i.e. the field measurements being assessed accurately in order to predict occurrence in the power system, thereby allows operators to improve reliability of the power system from results of simulations).
However, Taft doesn’t explicitly teach receive a user selection of the snapshot, from a plurality of snapshots of times; 
 Li teaches receive, at the simulator, a user selection of the snapshot from a plurality of snapshots of different times; (Li disclosed in page 2 para [0014]: “FIG. 1 depicts a D2S2-based power system real time simulator and controller 100 … in FIG. 1, a controller may be designed with a distributed architecture which consists of four snapshot of the state of the power system. The predefined initial conditions and the number of state variables depend on the topology of the power system.” Here, user or operator has the control over the 4 different layers of controller and power flow calculation module in one of the layer SEL performs real-time operation or simulations of the power system which is based on predefined initial conditions or state variables of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system. Therefore, a user selection of the snapshot, from a plurality of snapshots of times (snapshots for real-time data) is being received by the simulator)
Therefore, Taft and Li are analogous art because they are related in monitoring and controlling power flow in a power distribution network. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft and Li before him or her, to modify the grouping of field measurements data within a time period of the snapshot in time and receiving and initializing of power system model of Taft and to include the receiving of user selection Li. The suggestion/motivation for doing so would have been obvious by Li because “The power flow calculation module performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system (Li disclosed in page 2 para [0015]). Therefore, it would have been obvious to combine Li with Taft to obtain the invention as specified in the instant claim(s).
Regarding claim 20, Taft, Deaver and Li teach The method of claim 17, comprising: Taft teaches sending the field measurements from the first file server to a second file server to allow the second file server to send the file to a second controller, wherein the second controller is configured to send the field measurements to the simulator. (Examiner would interpret the file server as “storage of computer files that can be accessed by the workstations, are able to reach the computer and shares the access through a computer network”. In this claim limitation first and second file servers are data storage where data or information get transmitted between these two file servers. Taft disclosed in page 5 para [0062]: “for example, the substation data being stored at the INDE SUBSTATION 180. But this data may also be required at the operations control center level 116 to make different types of decisions ... In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” Here, historical/operational data store is the 1st file server, which sends data as stored in a file at the repository instance of the control center, then these data contained in file being sent to the file server of INDE DEVICES (so this is second file server). Moreover, in page 5 para [0063]: “the INDE CORE 120 may modify the programming (such as download an updated program) or provide a control command to control any aspect of the INDE SUBSTATION 180 or INDE DEVICE 188 (such as control of the sensors or analytics).” Here, the control of the sensors is a controller (as second controller) for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the controller of INDE DEVICES. Therefore, this controller received the file of measurement data and these files are sent to the repository of a control center. In Fig. 1C shown, a simulation tool resides in the control center, therefore, it is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center).
Regarding claim 22, Taft, Deaver and Li teach The method of claim 1, wherein Taft teaches the controller is configured to: Page 8 of 12Appl. No. 16/136,883Reply to Office Action of 12 May 2021store field measurements, obtained at a first time, in a buffer during operation of the actual power system; Taft disclosed in page 11 (at Table 1) under heading ‘Ring buffers’: “Local circular buffer storage for digital waveforms sampled from analog transducers (voltage and current waveforms for example) which may be used hold the data for waveforms at different time periods so that if an event is detected, the waveform data leading up to the event may also be stored” Here, the sampled digital waveforms obtained and stored in a buffer at different time periods when an event is detected during the operation of the power system).
Taft teaches receive a signal indicating an event has occurred at a second time in the actual power system, after the first time; (Taft disclosed in page 11 (at Table 1) under heading ‘Event analysis and triggers’: “Processing of all analytics for event detection and triggering of file capture. Different types of INDE DEVICES may include different event analytical capability. For example, a line sensor may examine ITIC events, examining spikes in the waveform. If a spike occurs (or a series of spikes occur), the line sensor, with the event analytical capability, may determine that an “event” has occurred and also may provide a recommendation as to the cause of the event.” Here, examining a signal or spikes (or a series of spikes) in the waveform by a line sensor event analytical capability determined that an “event” or series of events has occurred i.e. signal or spikes clearly indicated an event has occurred at a second time, after the first time in the power system).
and Taft teaches generate the file using the field measurements in the buffer that was obtained at the first time to allow initialization of the simulator to the first time before the event has occurred. (Taft disclosed in page 11 (at Table 1) historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations.” Moreover, in page 12 para [0088]: “For example, the INDE architecture disclosed above may include a device that senses at least one parameter on the feeder circuit. The device may further include a processor that monitors the sensed parameter on the feeder circuit and that analyzes the sensed parameter to determine the state of the feeder circuit.” Here, historical data store/operational data store are files contain measurements of the event and this files are sent to the repository of a control center. The sensed parameter on the feeder circuit being sent to processor which is part of any simulator to analyzes the sensed parameter and determine the state of the feeder circuit. This is a clear indication that obtained/measures data sent to a simulator i.e. before an event occur for the first time, the simulator got initialized to perform some analysis).
Regarding claim 23, Taft and Li teach The simulation system of claim 10, is incorporating the rejections of claim 21, because claim 23 has substantially similar claim language as claims 21 therefore claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taft and Li as discussed above for substantially similar rationale.
Regarding claim 24, Taft and Li teach The method of claim 17 is incorporating the rejections of claim 21, because claim 24 has substantially similar claim language as claims 21 therefore claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Taft, Deaver and Li as discussed above for substantially similar rationale.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taft and Li and in view of Deaver SR. et al. (Pub. No. US2012/0022713A1) (hereinafter Deaver).
	 Regarding claim 7, Taft and Li teach The simulation system of claim 1, 
 However, Deaver teaches the field measurements comprise measured voltages, measured currents, circuit breaker status, or any combination thereof, from the actual power system (Deaver disclosed in page 3 para [0031]: “Measurement data 202 may comprise data of the measured voltage, current, VARs, power factor, apparent power, real power, and/or other data … The measurement data may be obtained via a SCADA system … and may include actual measurement data received from sensors 140 at all or a subset of the plurality of … transformers 112, reclosers 126, distributed generator 117, switches 124, circuit breakers 130, …”. Here, measured voltage, current as measurement data are field data. Moreover, in page 2 para [0026]: “A recloser 126 is a circuit breaker equipped with a mechanism that can automatically closes the breaker after it has been opened, such as in response to a fault. Reclosers are typically used in coordinated protection schemes for overhead power line distribution circuits ... A circuit breaker 130 is an automatically operated switch designed to protect a circuit from damage caused by overload or short circuit.” Here, the status of a circuit breaker have been discussed above, when used as a 
 Therefore, Taft, Li and Deaver are analogous art because they are related in monitoring and controlling power flow in a power distribution network. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft, Li and Deaver before him or her, to modify the field measurements data of Taft and Li and to include measured voltages, measured currents, circuit breaker status of Deaver. The suggestion/motivation for doing so would have been obvious by Deaver because “the measurement data may be obtained via a SCADA system, a plurality line communication system, and/or other suitable method and may include actual measurement data received from sensors … reclosers, distributed generator, switches, circuit breakers” (Deaver disclosed in page 3 para [0031]). Therefore, it would have been obvious to combine Li with Taft to obtain the invention as specified in the instant claim(s).
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Taft, and in view of Li and further in view of Rajsuman et al. (Pub. No. US2003/0217345A1) (hereinafter Raj). 
Regarding claim 21, Taft, Deaver and Li teach The method of claim 1, wherein Taft teaches the first controller is configured to group field measurements with time stamps from the same instant in time into the file (Under BRI, Examiner would construe any controller in a computer system control and monitor any action/operation of the system. Taft disclosed in page 12 para [0090]: “one or more relays in the power grid may have a microprocessor associated with it. These relays time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, event occurred and generated from the devices and sensors on the smart grid network and as mentioned earlier that relays in the power grid have a microprocessor associated with it. These relays communicate with other devices and/or databases in the power grid in order to control the power grid. Therefore snapshot of the measurement data with timestamp specified in groups by a specific tag is being performed by the controller or microprocessor of a power grid). 
However, Taft and Li do not teach to prevent field measurements from other time stamps from being in the file.
and Raj teaches to prevent field measurements from other time stamps from being in the file. (Under BRI, Examiner would interpret this claim limitation as turning off or pausing or interrupting a computer system or device from being captured any data. Raj disclosed in page 5 para [0059]: “the middleware 58 also interprets user's commands such as run-test, move-event, add/delete-event etc., via the event viewer GUI 53 and the application server and provides start/stop, setup address, power supply sequences etc. to the tester hardware 61 via the kernel ... As shown in FIG. 6A, a testplan file 63, a test parameter file 64, a pin file 65 and a socket file 66 are specified switch-on or off the hardware drivers to apply this data to the device …”. Here, the scenario is such as the kernel turns on or off to a switch for hardware when applying a change in the system according to user’s selected commands from some files (testplan file, a pin file, socket file etc.). Therefore, Raj implicitly taught here about data measurements got prevented/blocked from being in the file or in the system i.e. when any real event get detected in the system the application server provides start/stop command to the tester hardware via the kernel, so that other data or command can’t interrupt in between of any ongoing action/command).
Therefore, Taft, Li and Raj are analogous art because they are related in monitoring and controlling an event based system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft, Li and Raj before him or her, to modify the grouping of field measurements data within a time period of the snapshot in time of Taft, Li and to include the pausing/interrupting of ongoing action/event (e.g. capturing of waveform related to the measurement data) of Raj. The suggestion/motivation for doing so would have been obvious by Raj because “Based upon the user's commands via the event viewer GUI 53, the application server 57 passes this data to the middleware 58. The middleware 58 interprets this data and based upon it, the kernel 59 appropriately switch-on or off the hardware drivers to apply this data to the device …” (Raj disclosed Raj with Taft and Li to obtain the invention as specified in the instant claim(s).

Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gopalakrishnan et al. (Pub. No. US 2018/0259989A1) method and apparatus are directed to distributed waveform recording for fault monitoring and analysis. The data used for waveform recording and the data for detection of the event are based on a single stream of the sampled measured value data and are thereby are time synchronized. A power distribution system that includes one or more Electronic Voltage/Current transformers and a plurality of Intelligent Electronic Devices (IEDs), the present disclosure allows different equipment and components in the power distribution system to communicate with each other, receive operator instructions, and provide key alerts, message and signals for managing the power distribution system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148